 H. P. WASSON & COMPANY293H. P. Wasson & CompanyandRetail,Wholesaleand Department Store Union, AFL-CIO. Case25-CA-2616March 13, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn April 3, 1967, Trial Examiner John F. Funkeissued his Decision in the above-named proceeding,finding that the Respondent had not engaged in theunfair labor practices charged and recommendingthat the complaint be dismissed, as set forth in theattached Trial Examiner's Decision. Thereafter, theGeneral Counsel filed exceptions to the Trial Ex-aminer's Decision and a brief in support thereof,and the Respondent filed a brief in support of theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and fords that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only insofar as they areconsistent with the following.The facts are set out fully in the Trial Examiner'sDecision; those pertinent to our Decision are sum-marized here. Retail,Wholesale. and DepartmentStore Union, AFL-CIO (the Union), was certifiedby the Board on August 25, 1965, as representativeof certain warehouse employees of Respondent.On November 19, 1965, the parties executed a 1-year 'collective-bargainingagreement. About Au-gust24, 1966, the Union wrote to the Respondent,seeking to beginnegotiationsfor a new contract togo intoeffect after expiration of theexisting agree-ment.The Respondent's president, having receivedreports from supervisors that a few employees whohad backed the Union earlier were now dissatisfiedwith it,' retained an independent research firm tovisit unit employees at their homes and ask themthe following questions:After the present labor contract expires onNovember 19, 1966,do youordo you notwantthe Retail,Wholesale and Department StoreUnion to continue to represent you as collec-tive bargaining agent? Putting-it another way,in a very simple way, "Do you or don't youwant the Union at the warehouse?"Although interviewers were instructed to tell em-ployees, before asking the question, that the pollwas being taken by an independent firm, that an-swers would not be connected with employees'namesin the report to the Respondent, and thatemployees would not be prejudiced in any waybecause of their response to the question, there isno probative evidence of any employee being giventheseassurancesby the interviewer. Each inter-viewer was accompanied by a court reporter, whorecorded the questions and answers. On September13, after receiving a report from the research firmthat the majority of the unit employees no longerfavored the Union,2 the Respondent informed theUnion that it would not negotiate because it hadreasonable grounds to doubt the Union's majority.It also filed a petition with the Board for an elec-tion.In our opinion, the evidence demonstrates thatthe interviews were conducted in a manner whichnecessarily would produce a coercive impact uponemployees. Employees were visited in their homes,without any advance warning or explanation fromtheir employer, by two-person teams of strangersrepresenting themselves to be agents of the Respon-dent. Since one member of each interviewing teamwas a professional court reporter assigned to take averbatim transcript of the questioning, it must havebeen plain to the employees that their answers werebeing recorded. Accentuating the departure fromany routines associated with normal employmentprocedures, the visits were made either on a Fridayevening or Saturday. Although the polling servicereported that interviewers had told employees theiranswers would not be identified by name to theRespondent, and that no reprisal would be taken,3the overall impression created by the unusual tim-ing and procedure, unknown questioners hired bytheRespondent, requirement to make a quick1No employee chose to file a decertification petition under Section9(c)(1)(A)(ii) seeking a new election on grounds that the Union no longerrepresented a majority of the employees in the unit.s The results of the poll were:Yes, 7; No, 27;undecided,5; refused, 1;not interviewed, 11.o In its report to the Respondent,the polling service stated that its inter-viewers introduced themselves as pollers hired by the Respondent, told em-ployees their answers would not be identified to the Respondent by name,and that there would be no reprisals.One employee,Mary Farley,testifiedthat she had been asked about her views on the Union without any such in-troduction.On cross-examination,she conceded that something mighthave been said to her that she did not hear,but maintained that "to the bestof my knowledge,itwas not said to me." The Respondent did not call thereporter who had recorded the interview- although she was apparently inthe hearing room during cross-examination-or produce the transcript ofthe interview.170 NLRB No. 3 294DECISIONSOF NATIONALLABOR RELATIONS BOARDresponse concerning union allegiance which would,plainly, be taken down and preserved for some pur-pose, and lack of preparation or acknowledgementfrom the Respondent that it would be sponsoringsuch a poll, could not surely be dispelled by a fewwords of reassurance, even if given.Accordingly, ' we find, contrary to the Trial Ex-aminer, that Respondent's poll of employees vio-lated Section 8(a)(1) of the Act.We also disagree with the Trial Examiner's find-ing that the Respondent did not violate Section8(a)(5). It is well established that where, as here, acertified union requests an employer to negotiate anew collective-bargaining agreement to become ef-fective upon the expiration of a 1-year agreementnegotiated after the union was certified, there existsa presumption that the union retains the support ofa majority of the employees in the unit; and the em-ployer may refuse such request only if it can showby objective facts that it has a reasonable basis forbelieving that theunion haslost its majority statussince its certification.4As indicated above, theRespondent concedes that reports of employeedissatisfaction with the Union did not provide suffi-cient grounds for believing that the Union had lostitsmajoritystatus.Moreover, we have found thatthe poll, although perhaps intended to supply theobjective evidence required for such a reasonablebelief,was taken in a coercive atmosphere. Theresults of the poll were therefore unreliable. Noother valid grounds have been advanced for believ-ing that the Union's majority status had been dis-sipated. In these circumstances, and in view of theunfair labor practice committed by the Respondentin conducting the poll, we find that the Respondentby refusing to bargain with the Union on and afterSeptember 13, 1966, violated Section 8(a)(5) ofthe Act.We adopt,pro forma,the Trial Examiner's find-ing that the Respondent did not violate Section8(a)(5) of the Act by granting merit wage increasesto employees in the unit involved in this case, towhich no exceptions were taken.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe acts of the Respondent set forth above, oc-curring in connection with its operations asdescribed in the Trial Examiner's Decision, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States,and tend to lead to labor disputes burdening andobstructingcommerceand the free flow of com-merce.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act, we shall order thatitcease and desist therefrom and, upon request,bargain with the Union as the exclusive bargainingrepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAWWe hereby adopt the Trial Examiner's Conclu-sion of Law, his Conclusion of Law 2, and sub-stitute the following:"2.Allwarehouseemployees,includingcheckers and markers, loaders, stockmen, clericalemployees, and porters employed at Respondent'swarehouses located at 400 N. Capitol Avenue and1302 N. Meridian Street, Indianapolis, Indiana, butexcluding all carpenters, painters, electricians, ap-pliance repairmen, truckdrivers and all other em-ployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.""3. Since August 23, 1965, the Union has beenexclusive representative of all employees in theaforesaid appropriateunitfor the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.""4. By refusing on or about September 13, 1966,and at all times thereafter, to bargain with theUnionastheexclusivecollective-bargainingrepresentative of all the employees of Respondentin the appropriateunit,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.""5. By the aforesaid refusal to bargain, and byconducting a coercive poll of its employees,Respondent has interfered -with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.""6. The aforesaid unfair labor practices are un-fair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act."a Celanese Corporation of America,95 NLRB 664, 673;Laystrom Manu-facturing Co.,151 NLRB 1482, enforcement denied 359 F.2d 799 (C.A.7), accord, United States Gypsum Company,157 NLRB 652. H. P. WASSON& COMPANY295ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent, H. P. Wasson & Company, Indianapolis, In-diana, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail, Wholesaleand Department Store Union, AFL-CIO, as the ex-clusive bargaining representative of its employeesin the following appropriate unit: -Allwarehouseemployees,includingcheckers and markers, loaders, stockmen, cler-icalemployees, and porters employed atwarehouses located at 400 N. Capitol Avenueand 1302 N. Meridian Street, Indianapolis, In-diana, but excluding all carpenters, painters,electricians, appliance repairmen, truckdriversand all other employees, guards and super-visors as defined in the Act.(b) Conducting coercive polls of its employees.(c) In any like or related manner interferingwith, restraining, or coercing employees in therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain with the above-namedlabor organization, as the exclusive representativeof all employees in the aforesaid appropriate unit,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such un-derstanding in a signed agreement.(b) Post at its warehouses at 400 N. CapitolAvenue and 1302 N. Meridian Street, Indianapolis,Indiana, copies of the attached notice marked "Ap-pendix.Copies of said notice, on forms providedby the Regional Director for Region 25, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be' maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 25,' In the eventthatthisOrder is enforced by a decreeof a United StatesCourt of Appeals, thereshall be substitutedfor thewords "a Decision andOrder" the words "a Decree ofthe UnitedStatesCourt of AppealsEnforc-ing anOrder."inwriting,within 10 days from the date of thisOrder,what steps have been taken to comply,herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywith Retail,Wholesale and Department StoreUnion, AFL-CIO,as theexclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT conduct coercive polls of ouremployees.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce our em-ployees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL,upon request, bargain with theabove-named Union,as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages,hours,and other terms-and conditionsof employment,and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:Allwarehouseemployees,includingcheckers and markers, loaders, stockmen, cler-ical employees,and porters employed at ourwarehouses located at 400 N. Capitol Avenueand 1302N. Meridian Street, Indianapolis, Indi-ana, but excluding all carpenters,painters,electricians,appliance repairmen, truckdriversand all other employees,guards and super-visors as defined in the Act.H. P. WASSON &COMPANY(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 614 ISTA Center, 150 West Market Street,Indianapolis, Indiana 46204, Telephone 633-8921. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F.FUNKE,Trial Examiner: Upon a chargefiled September 16, 1966, by Retail, Wholesale andDepartment Store Union, AFL-CIO, herein theUnion,againstH. P. Wasson & Company, hereinthe Respondent, the GeneralCounsel issued a com-plaint alleging Respondentviolated Section8(a)(1)and (5) of the National Labor Relations Act, asamended. The answer of the Respondent deniedthe commission of any unfair labor practices.This proceeding, with all parties represented, washeard before Trial Examiner John F. Funke 'at Indi-anapolis, Indiana, on January 4 and 19, 1967. Atthe conclusion of the hearing the parties weregranted leave to file briefs and briefs were receivedfrom the General Counsel and Respondent onMarch 6.Upon the entire record in this case and from myobservation of the witnesses while testifying, I makethe following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondentis anIndiana corporation operating adepartment store and other retail stores and twowarehouses in Indianapolis. During the past yearRespondent's sales of goods and materials exceeded$500,000 and Respondent shipped in interstatecommerce goods and materials valued in excess of$50,000.Respondent, during the same period,purchased goods andmaterialsvalued in excess of$50,000 from States other than the State of Indi-ana.Respondent is engaged in commerce withinthe meaning of the Act.II.LABORORGANIZATION INVOLVEDThe Union is a labor organization within themeaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Refusalto BargainOn August 23, 19,65, the Union was certified bythe Regional Director for Region 25 as the exclu-sive collective-bargainingrepresentative of Respon-dent's warehouseemployeesin a unitdescribed asfollows:All warehouse employees,includingcheckersand markers, loaders, stockmen, clerical em-' It was estimated that there were approximately 85 to 90 employees atthe two warehouses, about 50 of whom were embracedin the unit.ployees, and porters employed at Employer'swarehouses located at 400 N. Capitol Avenueand 1302 N. Meridian Street, Idianapolis, Indi-ana.But excluding all carpenters, painters,electricians, appliance repairmen, truckdriversand all other employees, guards and super-visors as defined in the Act.The election was by direction of the Board andthe tally of ballots showed the following results:On November 19, 1965, the parties executed acollective-bargaining agreement.(General Coun-sel's Exhibit 2.) The agreement was for a period of1year with an automatic renewal clause unless 60-day notice of termination was given. It also pro-vided for maintenance of membership and a duescheckoff for union members who executed acheckoff authorization. (ArticleIL) Itcontained aprovision for wages (Article XIV) which includedthe following exemption:It is agreed that the hourly rates set forthabove shall be consideredasminimum rates.The Company shall have the right, at any timeduring the life of this Agreement, to pay abovesuchminimums[sic]where such action isbased upon the ability, skill or performance ofthe individual employee.In mid-August of 1966 the Respondent grantedmerit wage increases to 17 employees in the cer-tified unit.' (All but three were union members.)The increases were in the amount of 10 cents perhour, except for one employee who received 25cents. one who received 12-1/2 cents, and one whoreceived 5 cents. (General Counsel's Exhibit 28.)These were the first merit increases granted sincethe Union had filed its petition for an election onSeptember 9, 1963; the, petition which led to theelection.2 These increases were admittedly grantedwithout notice to or consultation with the Union.According to Harry E. Webber, warehouse su-pervisor, no meritincreaseshad been granted tosuch a number of employees before. Webber, how-ever, had only been warehouse supervisor sinceJanuary. Both Webber and Dexter M. Radove, per-sonnel director for the Respondent, testified thatthe reason for the increase was to afford protectionagainsta "tight labor market" allegedly existing atthis timein Indianapolisby raisingthe wage stan-dards of qualifiedpersonnel.The selection of em-2 The Respondent apparently took the position it could not grant meritincreases while this petition was pending.Therewas, therefore,a lengthlyhiatus in the granting of merit increases.Approximate number of eligible voters47Votes cast for Petitioner25Votes cast against participating labororganization17,Valid votes counted72Challenged ballots counted5Total votes plus challenged ballots47 H. P. WASSON & COMPANYployees was basedon merit sheetsprepared by su-pervisorson August 16.1Webber testified thatwhile he had participated in the ratings in Augusthe had never rated employees prior to that date. Hehad not, however, been a supervisor at a time whenmerit increases had previously been given.On or about August 24 the Union wrote Respon-dent asking for negotiations leading to a new col-lective-bargaining contract. (General Counsel's Ex-hibit 4B.) Louis Wolf, president of Respondent,testified that, based on the high turnoverin person-nel since the election and reports from his super-visors that employees had expressed dissatisfactionwith the Union and with paying union dues, hedoubted that the Union retained its majority status.HarryWebber testified that certain employeesexpressed their dissatisfaction to him. I agree withthe General Counsel that some of his testimony istoo remote in time to be relevant to the issue of theUnion's majority in August and September. Web-ber's testimony with respect to Bonnie Vaughan(February), Elizabeth Smiley (January), GarnettBurns (January), Dorthory Fritsch (January), andMabel Zerbe (March) will be disregarded. As to histestimony that Hazel -Murphy told him in Augustthat she had not voted for the Union and would notvote for it, this is not the testimony of a disaffectingemployee-she had never been an adherent. I shallaccept his testimony that Mildred McNeeley toldhim she had not wanted the Union in the first placeand now wanted out; that Violetta Wyrick told himthat although she was a member she was not for theUnion; that Florence Griffith told him she did notwant to be represented by the Union and wantedout; that Florence Connel told him she had signed acard and that there had been a deduction from herpaycheck for dues which she did not believe wasauthorized; thatHildaThiesing told him she hadjoined because she thought it was a closed shop andthat she would lose her job or be laid off first if shedid not join; that J. P. Lloyd told him she hadjoined only because she believed that if there was alayoff the employees who were not members wouldnot be called back.At the conclusion of Webber's testimony thehearingwas recessed for 15 days to give theGeneral Counsel opportunity to provide rebuttal.When the hearing reconvened, the General Counseloffered no witnesses in rebuttal.On September 13 the Respondent replied, declin-ing to meet because Respondent had "reasonablegrounds for believing that your organization nolonger represents a majority of the employees in thebargaining unit." (General Counsel's Exhibit 5.) Onthat same day Respondent filed a petition for anelectionwith the Board in Case 25-RM-217.(Respondent's Exhibit 4.)°Prior to September 13 President Wolf contactedDorothyMaeWalker,presidentofWalker297Reasearch, Inc., a firm which performed marketingresearch studies, public relations consulting, andother services for its clients. She met with Wolf andGeorge Ryan, counsel for Respondent, and wasasked if she would be willing to take a poll, involv-ing onequestion only, of Respondent's employees.The question:After the present labor contract expires onNovember 19, 1966,do youordo you notwant the Retail,Wholesale and DepartmentStore Union to continue to represent you asyour collective bargainingagent?Putting itanother way, in a very simple way, "Do you ordon't you want the Union at the warehouse?"Mrs.Walker was instructed to interview the em-ployees at their homes and a court reporter was toaccompany the interrogator and to take down theconversation. A report of the results, not identify-ing the employees, was to be given to Respondentor to Ryan. The Research interviewerswere in-structed to make the following statement to the em-ployees:Hello, I am Mrs.-of Consumer Research Ser-vice and we have been employed by H. P. Was-son and Company to take a short opinion sur-vey among all warehouse employees. (Pause,thenstate-slowly-) We want to ask you aquestion,butbefore we do so, we want you toknow that in our report to Wassons, you willnot be identified by name.Instead,we will re-portonlythe number of "yes" answers and thenumber of "no" answersto our one question.We also wishto assureyou that you will not beprejudiced in any way by the results of this sur-vey or by your answer to myquestion.The question was then read to the employee andthe answer recorded. Walker reported the results asfollows:yes7no27undecided5refused1not home7on vacation2couldn't locate2total51Wolf testified that he was never informed of theidentity of the employees with respect to theirresponses and that the transcripts of the interviewswere never made available to him. The transcripts,were ordered to enable Respondent to prepare itsdefense to the complaint herein,and were seenonly byRespondent's counsel.Only one employee testified as to the interroga-tion. This was Mary Farley who testified that at thetime the research interviewer reached her home she' These meritrating sheetswere not offeredin evidenceby either theGeneral Counselor Respondent 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas entertaining company and that she was "ired"by the interruption. She stated she was asked onlythe question quoted above and could not rememberthat she had been told her name would not be usedand that no reprisals would be taken against her.(Her first testimony was that the preliminary state-ment had not been read to her.)The Walker report was received by Respondenton September 13, the day Respondent filed its peti-tion for an election and rejected the Union's bar-gaining request.B.Conclusions1.The merit wage increasesNo language could be more unambiguous thanthat in the exemption clause in article XIV. Thereservation by Respondent of the right to grant uni-lateralmeritwage increases was complete. Nonotice to the Union is required by the contract .4The only qualification provided is that such in-creases be based on ability, skill, and performance.The General Counsel, who had access to the meritrating sheets, did not offer them to establish thatthese qualifications were not met. Since the reser-vation of such a right is neither contrary to the lawnor to Board policy, its exercise could not be un-lawful unless motivated to discourage membershipin the Union and rejection of the Union as bargain-ing agent. The only evidence to support this con-tention is entirely, inferential and is based on thefact that the increases were granted as the contractreopening period approached and the contingencyof another election was in the offing. I find this in-sufficient. Here we have a Company free from priorunfair labor practices and which, on the record ofthe case, has displayed no hostility toward theUnion. It had withheld merit increases since Sep-tember 1963 because of the pendency of a petitionfor an election, so it does appear that a substantialnumber might have been due. It is true, of course,that the increases might have been staggered overthemonths since the signing of the contract inNovember 1965, or granted at any prior time.Respondent's answer to this, as I understand it, isthat the labor market in Indianapolis grew "tight"4General Counsel states that the Union's agreement was conditioned onnotice to it Raulston's testimony was that the Union did not object but"wanted to knowwhen the merit increase was given and then who theywere given to, and the reasons."Raulston had to be led by the GeneralCounsel to use the word "notice."Raulston's testimony on this point vio-lates the parole evidence rule and is disregarded. The clause required noclarification or interpretationiAlthough 40 employees were interviewed and the General Counsel wasgiven 15 days in which to obtain the testimony of the employees respectingthe manner of polling,only one witness was called. She stated, above, thatshe could notrememberthat the preliminary statement was read to her butalso admitted she was both confused and angry at the time and that thestatement could have been read and she did not hear it.6 Laystrom Manufacturing Co.,151 NLRB 1482,United States GypsumCompany,157 NLRB 652.rAn employer confronted with a demand for new negotiations with aduring the summer of 1966 and it felt it necessaryto maintain a competitive wage scale. This is an ar-gument almost impossible to refute unless a studyindepth were made of the labor market, andprevailing wages in Indianapolis during this period.I think it suffices to say that while the increases aresubject to suspicion,the General Counsel has notsustained his burden of proof.I do not find Respon-dent violated Section 8(a)(5) by this unilateral ac-tion.2.The polling of employeesThe method used to poll employeeshas been setforth above. The Respondent first insulated itselffrom the poll by having it conducted by an indepen-dent research council. It thenimmunized itselfagainstany coercive impact by the preliminarystatement read to the employee by the interrogatorwhich promised protection of identity and freedomfrom reprisal.5Sincethe Board requires that an em-ployer submit objective evidence to support hisgood-faith doubt of the continued majority status ofan incumbent union," it must, for I cannot believethat those words were intended as a ploy to entrapan employer into other unfair labor practices if hemakes an effort to secure the required objectiveevidence, accept evidence obtained by interroga-tion free coercion. I do not know what other meanscould be used which would not subject an employerto a similar charge.' It may well be that the require-ments ofLaystromandU. S. Gypsumwill suggestnumerous and diversive tactics for meeting the "ob-jective evidence" test and that the General Counselwill feel it incumbent that he test these tactics forlegality as they arise. Certainly the decisions them-selves provide no guidelines. The General Counsel,inhisbrief,suggests that all Respondent wasrequired to do was to submit an affidavit' fromWebber settingforth his conversations with the em-ployees in which they expressed their dissatisfactionwith the Union. In the immediately preceding sub-heading of his brief the General Counsel states thatthe Trial Examiner could, on the basis of Webber'stestimony, make a finding of disaffection as to onlytwo employees. The General Counsel's own argu-ment establishes the necessity for the poll." It wouldseemcuriously inconsistent for the Board to directunion whose certification is more thana year oldis caught in a seriousdilemmaby courtand Board decisions Had the Respondent in this casesigned a contract with the Union it would have, if the results of the poll areaccepted,engaged in an unfair labor practice, whether or not it acted ingood faith.(N.L.R.B,v. International Ladies'GarmentWorkers' Union[Bernhard-AltmannTexasCorp], 366 U.S. 731.) Had itrefused to bargainbecause of a good-faith doubt it would have engaged in an unfair laborpractice underLaystromandGypsumunless its doubt was supported by ob-jective evidence In this"case the Respondent was charged with an unfairlabor practice because it sought,by means which I find free from coercion,to obtain such evidence.There should be some path from such a dilemmawhich does not lead the employer into ambush.s TheGeneral Counsel also argues that there was no assurance againstreprisal The charitable assumption is that he either did not read or did notunderstand the last sentence of the preliminary statement.As to the reasonfor taking the poll the question as posed reveals its purpose. H. P. cWASSON & COMPANY299,an employer to make known the names and ad-dresses of its employees in an appropriate unit to aRegional Director and available to the union9 andto permit the union to visit the employees at theirhomes for the purposes of solicitation and persua-sion and then to find an employer guilty of an un-fair labor practice for visiting them, not for the pur-pose of solicitation or persuasion, but for obtainingevidence, in a noncoercive manner, which theBoard itself has required.10I find the poll taken by Walker Research atRespondent's direction did not violate the Act."3.The refusal to bargainRespondent defends against the refusal-to-bar-gain charge by asserting that, as a result of the polltaken by Walker Research, it had a good-faithdoubt that the Union continued to represent amajority of employees in the bargaining unit.The landmark case, as Respondent's brief pointsout, isCelanese Corporation of America,95 NLRB664.Therein the Board held that the union'smajority would be presumed to continue after theend of the certification year but that the employercould refuse to bargain with the union on theground that it hada good-faithdoubt as to theunion's majority. It stated the prerequisites for rais-ing the issue,supraat 673, as follows:By its very nature, the issue of whether an em-ployer has questioned a union's majority ingood faith cannot be resolved by resort to anysimple formula. It can only be answered in thelight of the totality, of all the circumstances in-volved in a particular case. But, among suchcircumstances, two factors would seem to beessential prerequisites to any finding that theemployer raised the majority issue in goodfaith in cases in which a union had been cer-tified.There must, first of all, have been somereasonable grounds for believing that the unionhad lost its majoritystatus sinceits certifica-tion.And, secondly, the majorityissuemustnothave been raised by the employerin a con-text of illegalantiunionactivities or other con-duct by the employer aimed at causing disaf-fection from the union or indicating that inraisingthemajorityissuethe employer wasmerely seeking to gain time in which to un-dermine the union.In theLaystromandU. S. Gypsumcases theBoard added the qualification that the doubt mustbe based on objective evidence, a requirementwhich led Respondent to take the poll. Since I havealready found that the circumstances under whichthe poll was taken did not violate the Act and thatthemerit increases granted by unilateral actionwere not granted to dissipate the Union's majority,Ifind that the doubt was supported by objectiveevidence (see results, above) and that it was notraised in a context of unfair labor practices.Ifind that Respondent did not refuse to bargainwith the Union in violation of Section 8(a)(5) ofthe Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce and the" Union is a labor organization withinthe meaning of the Act.2.Respondent has not engaged in unfair laborpractices in violation of Section 8(a)(1) and (5) ofthe Act.RECOMMENDED ORDERItisrecommended that the complaint bedismissedin its entirety..Excelsior Underwear Inc.,156 NLRB 1236.10The General Counsel has described the impact of Respondent's poll inhis brief as follows.One need only envision the knock on the door of the employee'shome, his opening the door to be confronted by a stranger who asksthe portentious question set out above, while a court reporter solemnlyregards the whole conversation, to see the restraining effects of thissurvey. It is almost unbelievable that there would bea non-conformistable to resist Respondent's pressure by refusing to answer or an em-ployee courageous enough to answer in the affirmative.The short answerto this outburst is that the General Counsel had 2 weeksin which to obtain evidence that any employee had been coerced and ob-tained none.None, at least,was offered.Apart fromthis I do not see thatexaggeration or vituperation contribute to a brief.A Trial Examiner asksonly that the factsof thecase be succinctly and accurately stated and thatthe applicable law be setforth.He is not interested in a trial attorney'sopinion of Respondent's conduct.11Blue FlashExpress,Inc.,109 NLRB 591;Johnnie's PoultryCo.,146NLRB 770, 775.